Citation Nr: 1222742	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-28 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for pulmonary/respiratory disability, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957.

This case comes before the Board of Veterans' Appeal (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon in June and September 2007.

In March 2012, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

While the Veteran has been diagnosed with asbestos-related pleural disease and chronic obstructive pulmonary disease (COPD), competent and probative medical opinion evidence establishes that these diagnoses are attributable to significant post-service asbestos exposure and a history of smoking, respectively, as opposed to the confirmed 19 days of exposure in service.


CONCLUSION OF LAW

The criteria for service connection for pulmonary/respiratory disability claimed as due to asbestos exposure are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim, by letter mailed in January 2007, prior to the initial adjudication of the claim.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records and the report of an April 2010 examination.  Also of record and considered in connection with the appeal is a transcript of the Veteran's March 2012 Board hearing, as are various written statements provided by the Veteran, and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board notes that the majority of the Veteran's service treatment and personnel records are not available for review.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim for service connection for pulmonary/respiratory disability has been undertaken with these heightened duties in mind.

The Veteran contends that he is entitled to service connection for pulmonary/respiratory disability namely COPD, as he believes that this condition developed as a result of asbestos exposure while serving aboard ships and repairing trucks during service.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00. VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The Adjudication Manual contains guidelines for the development of asbestos exposure cases. They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period varies from 10 to 45 or more years 
between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).

The Adjudication Manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  In this case, VA has taken due notice of the Veteran's in service exposure and post-service exposure, and has sought a qualified medical professional's opinion regarding whether there is a relationship between exposure and the currently diagnosed disabilities.  See also VAOPGCPREC 4- 2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).

The Board also points out that the pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Considering the record in light of the above-noted legal authority, the Board finds that service connection for pulmonary/respiratory disability, to include as due to in-service asbestos exposure, is not warranted.

As noted above, the Veteran's service treatment records are mostly unavailable except for the Veteran's March 1957 discharge examination.  This discharge examination does not indicate any complaint, treatment, or diagnosis related to COPD or other pulmonary/respiratory disability.  The Veteran's DD Form 214, Report of Transfer or Discharge, indicates that the his primary military occupational specialty was as a cook.  The Veteran submitted a certificate indicating that he served on the U.S.S. Buckner during his period of active duty service.  Available records indicate that he was aboard that vessel for 19 days.  The Board finds his statements regarding exposure to asbestos during this time to be both competent and credible; specifically, the Veteran has indicated that he was exposed to powdered asbestos from pipes that were positioned close to bunk beds in which he slept.

Post service, a December 1988 letter shows that the Veteran was invited to participate in a medical study for men aged 45-69 who have been smokers and were exposed to asbestos through their job.  No further records on this study are available.  An April 1991 report from the University of California reflects that the Veteran underwent testing in order to detect asbestos-related disease, given his more than 30 years of occupational exposure in the sheet metal industry.  The report notes that the examination consisted of a medical and occupational history, a limited physical examination, breath test, chest x-ray, and stool testing.  Results of the testing showed decreased air flow out of the lungs and decreased volume of air into the lungs.  The chest x-ray was normal.  Lung function testing showed evidence of obstructive lung disease.  The physicians opined that even though testing did not confirm asbestos-related disease at that time, there was asbestos in the Veteran's lungs from his many years in the sheet metal trade.  The Veteran was referred to a doctor knowledgeable in asbestos-related disease, and urged to quit smoking due to the increased risk of lung cancer.  

A December 2004 VA outpatient treatment report reflects that the Veteran retired from the sheet metal industry at the age of 55.  A past medical history of chronic asbestos exposure with apparent abnormalities on chest x-ray was indicated.  It was noted that the Veteran was seen at the University of California in the late 1980s and was already told at that stage that he had evidence of asbestos.  The Veteran indicated that he suffered from chronic shortness of breath and used an inhaler.

Medical records from private physician Dr. W. include a November 2006 report noting a history of terrible emphysema from smoking and asbestos exposure.  These records dated in 2006 and 2007 also reflect a diagnosis of COPD, with several references to the Veteran's work in the sheet metal trade.  

A February 2006 chest x-ray revealed asbestos related pleural disease.  There was no acute cardiopulmonary disease.  An August 2006 x-ray report includes an impression of stable chest x-ray.  It was indicated that there were some changes that would be compatible with asbestos exposure.  

On VA examination in April 2010, the examiner noted that it was confirmed or conceded that the Veteran had asbestos exposure.  The Veteran reported that he served aboard the U.S.S. Buckner for 21 days and also aboard the U.S.S. Sultan for 29 days during service.  After service, the Veteran reported that he worked in heating, air conditioning, and sheet metal from 1958 to 1991.  He confirmed that he was exposed to asbestos during these job tasks, indicating that it was not "powdered asbestos" as in the service, but asbestos insulation.   The Veteran also reported that he had a tobacco history beginning in 1954 until he quit in 1991.  He believed that he smoked at most a half a pack per day for more than 35 years.  

At the exam, the Veteran stated that he had trouble breathing since service, but that his difficulties had increased progressively throughout the years.  He now had daily shortness of breath at rest and dyspnea on exercise.  In addition, he experienced daily cough with productive phlegm.  After a review of the Veteran's claims file and complete physical examination, including pulmonary function testing, the examiner assigned a diagnosis of COPD.  The examiner opined that this was likely due to his tobacco use and not likely due to asbestos exposure.  In so finding, the examiner noted that asbestos causes a restrictive or interstitial lung disease and does not cause obstructive disease.  He also indicated that tobacco was a well-known cause of COPD.  Therefore, he determined that the COPD was likely due to smoking.

The examiner also assigned a diagnosis of asbestos-related pleural disease as manifested by pleural plaques on previous x-ray, which was likely due to asbestos exposure.  He noted, however, that the Veteran diffusion capacity is more likely a reflection of his severe COPD and does not likely reflect changes due to asbestos.  

As for whether the Veteran's asbestos-related pleural disease is related to service, the examiner opined that the majority of the Veteran's asbestos exposure-at least 50 percent and likely over 60 percent-occurred after service in working in the heating and air conditioning field.  In so finding, the examiner noted that the Veteran only had between 19 and 40 days of exposure in service, which is significantly less than his more than 30 years of work in the heating and air conditioning field with confirmed exposure to asbestos.  In addition, the examiner noted that asbestos was more prevalent in the late 1950s and early 1960s when the Veteran began working in that field.  In sum, the examiner found it less likely than not that the Veteran's current respiratory disorders are related to his short period of in-service asbestos exposure.  

During the Veteran's March 2012 Board hearing, he reported that he was exposed to asbestos while serving aboard the U.S.S. Buckner for approximately 21 days.  He also expressed that he was exposed to asbestos while working on trucks in Korea.  The Veteran also conceded that he was exposed to asbestos in his post-service occupation in the sheet metal trade, where he worked for 28 years.  He expressed his belief that his asbestos exposure during service was the starting point for his COPD, but that asthma-like symptoms were not noted until approximately 10 years after his discharge.  The Veteran also read into the record a recorded statement from Dr. W. stating his belief that the Veteran's COPD was due to a combination of factors, including smoking and asbestos exposure.  

The record clearly reflects that the Veteran has current pulmonary/respiratory disability diagnosed as COPD and asbestos related pleural disease.  The Board concedes, as the RO has done, that the Veteran was exposed to asbestos for a period of 19 days during service based on his travel on the U.S.S. Buckner.  The question that remains is whether his current disorder is related to that exposure. 

The record includes competing opinions as to nexus.  While private physician Dr. W. found that the Veteran's diagnoses were related to asbestos exposure generally, which includes in-service exposure, the April 2010 VA physician found it less likely than not that the Veteran's pulmonary/respiratory disability is related to his in-service asbestos exposure.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Dr. W. indicated that the Veteran's COPD is due, at least in part, to asbestos exposure.  However, he did not provide any rationale for his opinion, indicate that he reviewed the Veteran's pertinent history, or discuss the Veteran's significant post-service history of asbestos exposure.  Moreover, he did not indicate whether the Veteran's COPD is as likely as not due to in-service asbestos exposure, alone.  For these reasons, the Board finds this opinion to be of little probative value on the issue of nexus to service.  

By contrast, the April 2010 VA examiner's opinion was based upon a thorough examination and complete review of the Veteran's claims file, which documented the limited in-service exposure and the significant post-service exposure.  Further, the VA examiner provided a reasoned medical rationale for his conclusions, and specifically addressed the Veteran's many years of post-service asbestos exposure and other pertinent evidence in formulating his opinion.  Thus, the Board finds the VA opinion as more persuasive than the private opinion on the question of whether there exists a medical nexus between pulmonary/respiratory disability and in-service asbestos exposure.  For this reason, the evidence is not in equipoise sufficient to warrant the application of the benefit of the doubt rule.

Regarding the April 2010 examiner's opinion that the Veteran's COPD is most likely due to his long history of tobacco use and Dr. W.'s notation also attributing COPD to tobacco use, the Board notes that the law precludes service connection for disease or disability resulting from the use of tobacco products for all claims filed after June 9, 1998, as it the case here.  See 38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300 (2011).  

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative; however, this evidence does not provide a basis for allowance of the claim.  The Veteran has reported an extensive history of respiratory problems which he indicated on VA examination began after his discharge from service.  The Veteran is competent to report respiratory symptoms such as coughing or shortness of breath.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Notwithstanding, there is no evidence of a pulmonary/respiratory disability at service separation.  Additionally, the absence of a diagnosed disability or treatment for respiratory complaints for many years following discharge weighs against the Veteran's reports of continuity.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  The Veteran has stated to medical professionals that he did not develop breathing symptoms for 10 years after service.

The Board also points out that, in rendering the probative opinion on the question of medical nexus, the April 2010 VA examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of exposure in service and continuity of respiratory symptoms since service-and still rendered a medical opinion that is adverse to the claim.  As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed by the competent, probative medical evidence of record.

To the extent that the Veteran's assertions are being offered to provide a medical nexus between the claimed pulmonary/respiratory disability and in-service asbestos exposure, this claim turns on the complex medical matter of whether there exists a relationship between the pulmonary/respiratory disability for which service connection is sought and in-service asbestos exposure, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the VA medical opinion is based on stated medical principles as described by a medical professional who was familiar with the pertinent facts of the case, the Board expressly finds it to be more credible and more probative than the Veteran's lay assertions on this issue. 

For all the foregoing reasons, the Board finds that the claim for service connection for pulmonary/respiratory disability, claimed as due to asbestos exposure, must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for pulmonary/respiratory disability, claimed as due to asbestos exposure, is denied.



____________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


